Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 1 of 25




       EXHIBIT A
        Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 2 of 25

                      U^.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                            Buffalo Local Office
                                                                                       300 Peail Street,Suite450
                                                                                             Baf&to.NY 14202
                                                                                                 (716)431-5007
                                                                                            FAX(716)551-4387

 Merouane Lakehal-Ayat
 15 Wood Lily Lane
Faiiport,NY 14450

Re:     EEOC Charge No.:525-2018-01060
        Lakdial-Ayat v. St John Fi^er College

Dear Dr. Lakehal-Ayat:

The Equal Employment Opportunity Commission (hereinafter referred to as the "Commissitm"), has
reviewed the above-referenced charge according to our charge prioritization procedures. These
procedures, which are based on a reallocation of the Commission's staff resources, s^ly to all op^
chargK~in bur inveiflory and call for us to focus our limited resources on those cases that are mok likely
to result in findings of violations ofthe laws we enforce.

hi accordance with these procedures, we have evaluated your charge based upon the information and
evidmice submitted. You all^e you were discriinmated against and suspended based on your natinnal
origin, religion,age and in retaliation tor conqilaining about discririiiiiatioii.

Respondoit provided a non-discriminatory reason for it actions, stating you were suspoided and it is
seeking your dismissal because you were secretly using unqualified, undeigiaduate students to perform
your grading, exam preparation, lesson planning, and other teaching-related duties that were your
responsibility. The evidence showed students made a complaint to the admiiiistration regarding fiiese
practices. Students provided evidence to support their conplaint. Respondent further stated that you
att^ipted to intortore with its investigation by asking students to ke^ qui^ delete electrcmic records, and
shred (Kip^ evidoice. Respoti<i^ alleges you then r^aliated against and threatened former student
assistants who rqxirted this conduct to the administration. Hiere is no evidoice of a discriminatory
animus. Based upon an analysis of the infmmation submitted to us, the Commission is unable to
conclude that the i^onnation establishes a violation ofFederal law on the part ofRespondent. This does
not certify diat Re^xmdent is in compliance with the statutes. No finding is made as to any ofiier issue
that might be construed as having been raised by this chaige.

The Commission's processing ofthis diarge has been concluded. Included with this letter is your Notice
~of Dismissal and Ri^t to Sue. Following this dismissal, you may only pursue this matter by filing suit
against the Respomlait named in the charge within 90 days of receipt of said notice. Otherwise, your
right to sue will be lost. Please contact Lead Systemic faivestigator Jennifer A.Carlo at(716)431-5012 if
you have any questions.

                                                 Sincerely,



Date: SEP 2 4 2018
                                                             lompson,Jr., Director
                                                         Local Office

cc:     Peter J.Gleimon
        The Glennon Law Firm P.C.
        160 Linden Oaks
        Rochester, NY 14625
                     Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 3 of 25

EeOCFotin161(11^6>                    U.S.Equal Employment Opportunity Commission

                                              Dismissal and Notice of Rights
To: Merouane LakehaLAyat                                                       From: Buffalo Local Office
    Wood Lily Lane                                                                     300 Pearl Street
    Faiiport, NY 14450                                                                 Suite 450
                                                                                        Buffelo,NY14202



     □                    CONFU)&mAL (29 CFR S1601.7(a))
 EEOC Charge No.                            EEOC Representative                                              Ttiephone No.

                                            Jennifer Carlo,
 525-2018-01060                             Lead Systemic Investigator                                       (716)431-5012
 THE EEOC IS CLOSING ITS RLE ON THIS CHARGE FOR THE FOLLOWING REASON:

     □ The fscts aSeged in the charge £a3 to state a daim under any of the statutes enforced by the EEOC.
     □         Youb- all^srtions did not involve a disability as defined the Americans VWh Oisat^ties Act
     □         The Respondent employs tessfh^ the required number of employees or is not Gthefwise covered by the statutes.
     □         Your charge was not finitely filed with EEOC; in other words, y(Ni waited too long after the date(s) of the alibied
               discrimination to file your charge

     m         The EEOC issues the following determination: Based upon its invest^bon, the EEOC is unable to conclude that the
               inhmnatlonobt^iedestalilidtesviolatkmsofthestatiites. This does r«rt cerfify that the re^aoTKient fe in compOance with
               ttre statutes. No finding is made as to any other issues ttiat might be con^rued as living lieen raised liy ttite cterge.

     □ The EEOC has adopted the flmfir^ of the state or local (air employment practices agency that Invesdgated this charge.
     □         Otf^ (bflR^ sfede)

                                                    - NOTICE OF SUIT RIGHTS -
                                               (See tho adt&kxtal Mom^ion attached to this form.)

Tide vn, the Americans with DIsabifIdes Act, the Genetic Informadon Nondlscrlmlnadon Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your r^ht to sue that we wiH send you.
You may file a lawsuit against the respondentCs) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of vour receipt of this nodce; or your right to sue based on this charge w3l be
lost (The time limit for filing suit based on a datm under state law may be diffBrent)

Equal Pay Act (EPA): EPA suits must be filed in federal (V state court within 2 years (3 years for wiliful violations) of the
alleged EPA underpayment This means that backnav due for anvvtoladons that occurred more thai 2 veers (3 veais)
b^re you file suit may not be oollecdble.

                                                                   behalf of the
                                                                                                               SEP 2 4 2018

EndosuiesCs)
                                                            John E. Thompson,
                                                           Local Office Director
cc       ST. JOHN FISHER COLLEGE
                                                                              Peter J. Glennon
         do Marion Blankopf                                                   THE GLENNON LAW FIRM P.C.
         NIXON PEABODY LLP                                                    160 Linden Oaks
         1300 Clinton Square                                                  Rochester, NY 14625
         Rochester, NY 14604
Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 4 of 25




       EXHIBITS
      Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 5 of 25



St John Fisher College                                                                   Payroll Department
                                                                                         Kearney Admin Bldg, K-217
Student Employment Program                                                               Phone:(585)385-8057
Job Description Form                                                                     Fax:(585) 385-8438
Academic Year                                                                            e-mail: mpowley@sjrc.edu

Thisjob description form is used to record the job title, thejob duties and addition information regarding a student
position that you would like to offer in your area. This information is used to determine ifa position qualifies as a
Federal work study or a Community Service position as defined under Federal guidelines or as a College non-work
study position. A position can not be filled until an approved job description is on file in the Payroll Department.

A Student Job Description Form needs to be on file in the Payroll Department for each position, not each student.

Department: Accounting and Finance
Job Location: Appropriate faculty members office-see below
Job Title: Faculty Assistant

Supervisor: This person must be present at the work site when the student is working. He/she is also the person
who regulates & submits hours worked and ensures that the student employee is performing his/her duties properly.
Supervisor's Name: Mike Fedoiyshyn                                 K410 x8091
                     Art Hintz                                    K406       X8248
                     Tom Tyson                                    K408       x8431
                     Karyl Mammano                                K414       x7339
                     Kari Smoker                                  K408       X7220
                     Merouane Lakehal-Ayat                        K409       x8429
                     Ed Stendardi                                 K301D x8093
                     Fairokh Mamaghani                            K301A x8437
                     Iran Safdar                                  Phar. 308

Supei^isor's Job fiilc: Assistant, Associate or Professor of Accounting
Office Phone Number: 385-8091                   SJFC E-mail: mfedoryshyn(^sjfc.edu

Please'X'type of work:
  X Administrative                              _Golf Course Attendant          X Office/Clerical
      ^Athletics- Desk Coverage                 .Grounds                              Research Assistant
      ^Athletics-Special Events                 .Information Tedmology                Residential Life
      ^Athletics-Intramurals                    .Lab Assistant                       .Tutor- Academic Affairs
      ^Child Care                               .Library Assistant                   .Tutor- Academic Departments
      Dispatcher                                .Library Shelver/Systems             .Tutor- Special Needs
  X Educational Assistant                        Maintenance                          Tour Guide

     .Other(please explain):


Job Description - Please list the position's duties and re.sponsibilitics:
Assist faculty members in a variety of responsibilities including preparing and grading quizzes
and other assignments, recording grades, assisting in preparing various assessment reports.
Students will also assist the faculty member in a variety ofresponsibilities related to internships,
preparation for on-campus events and other administrative ftmctions. On occasion the student
will represent the department at various on-campus open houses and off-campus professional
meetings.

Please list job qualifications:
Major in accounting or Finance.
      Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 6 of 25



Educational Benefits - Please list experience gained that will complement the student's academic program or carcci'
goals(required for all Federal Work Study job listings):
Students have the opportunity to interact with the faculty members,reinforce the learning from
previous courses in accounting and finance and network witii members of the local accounting
and finance professional communities.
Additional Information:
Please answer('X')the following questions as they pertain to this job.

1) This is a tutoring position.          Yes        X   No
   If yes: what age group?            pre-school         grades K-6         grades 7-12           college .students
             what subject(s)?         Reading            Math          Literacy project

2)This position provides a service(s) to the college and/or the local community,improving the quality of life.
             Yes      X    No

         If yes, please check applicable service(s) provided:
                   Qiild Care
                   Public safety or crime prevention and control
                   Health Care
                   Welfare, social services
                   Work in .service opportunities
                  Transportation, housing, or neighborhood improvement
                  Support services for students with disabilities
                  Mentor for such purposes as supporting educational and recreational activities, or counseling

3)Please check any duties and/or responsibilities that apply to this position:
             X     Handling financial, student or personnel data or records?
             X     Handling confidential or sensitive data or information?
                   Handling cash, checks, or credit card transactions?
                   Responsibilities for/or providing services to anyone under the age of 18?
                   Processing keys/codes or other means ofentry to living spaces within college housing?
                   Access to select agent, toxins or hazardous materials as defined by the Centers for Disease Control?
                 Does this position require the employee to drive a vehicle or transport others?
         If yes, a Motor Vehicle Records Check is required. The student needs to provide a copy of his/her license
         to the Director of Payroll Services.


Submitted by:.Michael Fedoryshyn
                 (Print Name)


Signature:                                                                                Date:

PAYROLL DEPARTMENT USE ONLY:
Date Submitted:
Job Description is complete as submitted?       Yes       No
        If"No" what are the issues. Attach a copy ofthe e-mail that was sent to the supervisor indicating
         corrections to be made.
         ISSUES:




Job Description Approval Date:

Payroll Department Authorization:
Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 7 of 25




       EXHIBIT C
Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 8 of 25




 Guide for Undergraduate Teaching Assistantships




         Undergraduate Programs and Policies Committee Members
                                2011-2012


                    Chair - Joy Hendrick - SUNY Cortland
                       Sunil Labroo - SUNY Oneonta
                     Daniel Smith - University at Albany
                     Joe Marren - Buffalo State College
                    Runi Mukherji - SUNY Old Westbury
                      Jim McElwaine - SUNY Purchase
                Timothy Tryjankowski - University at Buf^lo
                        Terry Hamblin - SUNY Delhi
             Nancy Willie-Schiff - System Administration Liaison
              Linnea LoPresti - System Administration Liaison
                 Art Lundahl - Suffolk Community College




                                                                   2012
        Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 9 of 25




                                          Introduction:


To promote best practices on SUNY campuses,the Undergraduate Policies & Programs
Committee of the University Faculty Senate suggests these recommendations when considering
campus policies related to undergraduate teaching assistantships.

Definition:


An undergraduate Teaching Assistant(TA)is a student enrolled in a credit-bearing course with
specific student learning outcomes to assist faculty in providing instructional support. Credit is
awarded according to SUNY policy for credit-contact hours, which is found at


Recommendations:


A Teaching Assistantship can have many benefits to the student,the faculty mentor,and other
students enrolled in the class.


For the TA,it can lead to:
   • better understanding of the teaching and learning process
   • deeper appreciation of the subject matter
   • pre-professional training
   • improvement of writing and presentation skills
   • development of leadership and self-confidence
   • better time management skills

For the faculty mentor,the TA can provide formative feedback on course assignments,course
content and delivery, and how well the students in the course are learning. Students enrolled
in the course can benefit from access to a peer mentor which can lead to increased
engagement through greater time spent in out-of-class learning activities facilitated by the TA.

Seven aspects of good practice for undergraduate teaching assistantships have been identified
by Roderick(2009) based on a review of the literature and her own research. She reported that
good practice...

       1. Facilitates a transparent selection process,
       2. Negotiates responsibilities of assistantships,
       3. Trains and mentors undergraduate teaching assistants,
       4. Provides teaching assistants with visibility and opportunities to display competence,
       5. Engages teaching assistants in the course and in student learning,
       6. Enhances educational quality for all, and
       7. Encourages fair compensation.



Best Practice Guidelines for Undergraduate Teaching Assistantships                          Page 2
       Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 10 of 25




There are a number of ethical and pedagogical issues that must be carefully considered
however when campuses and faculty decide to utilize undergraduate students as TAs. Realizing
that different disciplines have different needs and expectations for a TA-ship, we propose the
following general recommendations for the development of campus policies.

1. The Selection Process:


Campus policies should encourage the Campus and /or individual departments to establish a
transparent selection process for TAs with dearly stated criteria. These criteria may indude:

       junior or senior class standing
       outstanding overall academic performance as demonstrated by GPA
       recent performance in the course(this should not be the sole criterion)
       familiarity and competence with the subject matter
       written and verbal proficiency
       relevant teaching/mentoring experience
       interpersonal and rapport-building skills
       self-directedness
       ability to set reasonable goals and priorities
       ability to cope with stress
       ability to articulate a strong motivation to assume a TA position

2. TA Responsibilities:

Campus polides should encourage the negotiation of the TA's responsibilities with well
established roles in order to maximize the best outcomes for all concerned. For example,the
number of hours spent by the TA per week in accordance with the SUNY credit-contact hour
policy as listed above,and the resources available to TAs,should be dearly articulated. Campus
policies should also clearly indicate the TA's role, if any,in assigning or determining grades in a
course.



3. Training and Continued Mentorship:

Campus polides should address the ways that TAs are provided with opportunities to
understand their responsibilities, and how to work in collaboration with others to discharge
these responsibilities. For example, how will TAs receive training in ethical issues they may
encounter, and how should they seek assistance in addressing any ethical or code issues that
might arise? Such issues may include confidentiality, plagiarism, cheating,and navigating the
dual roles of peer and TA. Will training involve a formal workshop and/or regular meetings with
the faculty supervisor and/or signing of a written contract of expectations and roles? How will
faculty provide regular feedback to TAs about their performance?




Best Practice Guidelines for Undergraduate Teaching Assistantships                          Page 3
        Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 11 of 25




4. Engagement and Visibility:

When TAs are engaged in the course in meaningful ways,student learning is enhanced and the
TA experience becomes an enriching opportunity. Engaging TAs develops their skills, furthers
their own learning, provides them with a sense of community,and enhances their self-esteem.
Positive outcomes for the entire course occur when TA tasks are well-organized and integrated
with the academic content of student learning. Ways for meaningful engagement can include,
but are not limited to:


   • leading class discussion or break-out groups
   • making presentations
   • setting up classroom demonstrations
   • leading tutorials, recitations, or labs
   • providing feedback on student work, which may include papers, homework,quizzes,
     exams,and other similar assignments
   • hosting focus groups to obtain student feedback on class assignments or activities
   • assisting faculty with proctoring exams
   • assisting faculty with class attendance

5. Supervision:

Campus policies should emphasize that it is critical for all TA classroom duties to be conducted
under direct supervision of the faculty mentor, and the specific limitations of what TAs can and
cannot do. For example,can a TA be left alone in the classroom to perform duties normally
performed by the faculty supervisor? Can a TA be involved in evaluating or correcting papers,
homework,exams,and other similar work? (Note that the final numerical or letter grade for
student work should be assigned by the faculty.)

6. Assessment:


The criteria for assessing a TA's performance should be clearly linked with the specific student
learning outcomes for the course. The actual student learning outcomes will likely vary
depending on the specific duties and responsibilities that the student will be assigned. A
sample of some possible student learning outcomes appear below.

Undergraduate teaching assistants will demonstrate:
   1) thorough understanding of course content and the ability to explain that content
      effectively to others.
   2) an understanding of ethical conduct
   3)   an understanding of the diversity of student learning styles and associated needs
   4)   enhanced knowledge and understanding of many aspects involved in college teaching
   5)   the development of their own teaching philosophy
   6)   the ability to critically self-reflect in order to enhance their skills and/or performance
   7)   the ability to facilitate tutorials by leading group discussions

Best Practice Guidelines for Undergraduate Teaching Assistantships                            Page4
        Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 12 of 25




    8) the ability to engage students in the learning process
    9) the ability to develop effective classroom materials (i.e. PowerPoint presentations, lab
       experiences, review sheets...)
    10)the ability to follow directions and to perform tasks as outlined by the instructor
    11)the ability to encourage and support students so that they work to solve the problems
        themselves
    12)the ability to make good judgments
    13)critical thinking and problem solving skills
    14)effective communication skills
    15)effective leadership skills
    16)enhanced organization skills
    17)effective time-management skills
    18)respect for all students and their inclusive communities
    19)initiative

Assigning the TA to complete some form of a culminating experience could enhance the
academic experience. Obviously,the type of final project will vary depending on the discipline
and the exact responsibilities that the TA will be given. Final projects however may include the
development of new laboratory experience, course review materials, or a series of lesson plans
for future TAs to use. It could also be a self-reflection of his/her teaching in the review
sessions, or the creation of PowerPoint presentations or production of a video to assist future
students.


Even though the TA will be receiving a grade for the credit-bearing course, it would be
extremely beneficial for the student to be given specific written feedback from the faculty
member on his/her areas of strength and areas for improvement. TA-ships are often used as
pre-professional development and thus, receiving constructive feedback is critical for enhancing
one's teaching skills. If possible, multiple assessments should be scheduled throughout the
semester. Utilizing some form of student/peer assessment would be beneficial for the TA as
well.


        It Is the hope ofthe committee that these recommendations will assist campuses and
        faculty In the development and delivery ofteaching asslstantship courses which will
        allow students a beneficial and worthwhile experience and at the same time assist the
        faculty member and enhance the classroom experiencefor everyone.

References:
Roderick, C.(Spring, 2(M)9). Undergraduate teaching assistantshlps: Good practices. MountalnRlse, the
       IntemationalJournal ofthe Scholarship of Teaching and Learning.


Portions of this document were adopted from the following publication:




Best Practice Guidelines for Undergraduate Teaching Assistantshlps                             Page 5
Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 13 of 25




        EXHIBIT D
        Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 14 of 25




                                           Introduction

 This Report contains the findings, recommendations,and commentary fiom the Academic Due
 Process Hearing Committee pursuant President Rooney's Joint Statement ofProposed Grounds
 for Dismissal of Merouane Lakehal-Ayat,^ and subsequent hearing. The Committee required
 clear and convincing evidence fixrm the hearing that was both relevant and probative as a basis
 for decision. This Report contains an Executive Summary ofthe findings ofthe Committee,
 Background,Detailed Findings, Comments, Conclusions, Dissenting Opinion, and Appendices.
                                       Executive Summary

 As a preliminary matter, the Committee finds troubling the absence ofappropriate administrative
 process at the Department, School, and College level prior to engaging the Academic Due
 Process hearing apparatus. This resulted in an urmecessary, and undoubtedly enormous,cost
 borne by the College. To be fair, die adversaries share blame. In the interest ofestablishing better
 administrative procedures, this Committee respectfiilly requests that our Process
 Recommendations in the Conclusions section are seriously considered for concrete actiorL
 The Joint Statement preferred eight Grounds for dismissal, generally for a
        Protracted fiiilure to discharge a significant portion ofdie primary responsibilities
        ofa faculty member.(Faculty Statutes 3.6.5.h.iv)
 Four ofthese,#4,6,7, and 8 were notjusticiable because they did not state a claim that could
 logically be decided by the Committee. Specifically, isolated behaviors cited in the Grounds
 could not be ""protracted" in any common definition ofthis pivotal element; there was no
 suggestion behaviors were long-lasting, drawn out over an extended period, or prolonged in any
 way. In the absence offacial validity ofthe Ground,there was no valid claim to decide and these
 Grounds were dismissed.

 The following is a summary ofthe decisions ofthe Committee for each par^hrased Ground,
 discussed in greater detail below.
     1. Dr. Lakehal-Ayat delegated his responsibility to grade his exams and class assignments.
        Recommendation: Dismiss this charge, not a protracted failure to discharge a significant
        portion ofthe primary responsibilities ofa Acuity member.
    2. Dr. Lakehal-Ayat delegated his responsibility to prepare exams in his courses.
       Recommendation: Dismiss this charge, not a protracted failure to discharge a significant
       portion ofthe primary responsibilities ofa Acuity member.
    3. Dr. Lakehal-Ayat breached the confidentiality and system security of students' grades
       and academic records. Recommendation: Dismiss this charge, not a protracted failure to
       discharge a significant portion ofthe primary responsibiUties ofa faculty member.
    4. Dr. Lakehal-Ayat had a student post class information and respond to student inquiries
       using Dr. Lakehal-Ayat's network credentials. Recommendation: Dismiss this charge, not
       a protracted failure to discharge a significant portion ofdie primary responsibilities ofa
       faculty member.


'Letter ofPresident Rooney, April 20^,2018.

 Report ofad hoc Academic Due Process Committee
       Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 15 of 25




   5. Dr. Lakehal-Ayat had students perform the classroom planning, leading, and day-to-day
      course-related tasks that are the responsibility ofthe College's teaching faculty.
      Recommendation: Dismiss this charge, not a protracted failine to discharge a significant
      portion ofthe primary responsibilities ofa faculty member.
   6. Dr. Lakehal-Ayat made unethical and/or inappropriate requests ofstudents.
      Recommendation: Dismiss this charge, not a protracted failure to discharge a significant
      portion ofthe primary responsibilities ofa Acuity member.
   7. When students began to complain about the work he was directing them to perform,Dr.
      Lakehal-Ayat retaliated against them. Recommendation: Dismiss this charge on this
      basis, not a protracted ^ure to discharge a significant portion ofthe primary
      responsibilities ofa faculty member. However,the Committee requires apology for and
       retraction ofthreatening letter.
   8. Dr. Lakehal-Ayat destroyed, attempted to destroy, and/or removed evidence pertinent to
      the investigation ofhis conduct Recommendation: Dismiss this charge, not a protracted
      failure to discharge a significant portion ofthe primary responsibilities ofa faculty
       member.

The Committee unanimously recommends reinstatement ofDr. Lakehal-Ayat on the express
condition offormzd apology, and retraction ofthreat oflawsuit against a student for defamation.
The Committee also reconunends significant amendment to policies and procedures(Faculty
Statutes, Human Resources,Information Technology,etc.) that would prevent both the
individual behavior from reoccurring in the classroom, and the administrative decisions that
improperly truncated underl3dng Department and School process.




Report ofad hoc Academic Due Process Committee
Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 16 of 25




       EXHIBIT E
        Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 17 of 25




obligations are in conflict, the professional must decide between exercising the legal right and
honoring the ethical/moral obligation. In the absence ofexplanation we can only conclude that
Professor Lakehal-Ayat breached his professional ethical obligation by making this threat While
we depart from the majority on the finding for this is an act of moral turpitude, we do join in the
recommendation that a formal written apology ^d retraction(accqstable to the Board)an
express condition ofProfessor Lakehal-Ayat's reinstatement. The dissenting members would add
remedial training in professional ethics as an additional condition ofreinstatement.
                                            Appendix*^
(During this process of hearing and deliberation, numerous issues came to light that did not
directly bear on the Grounds presented in the Joint Statement, but rather have bearing on the
administrative process that was imdertaken. The Drs. Bowers and Ricca believe that comments on
some ofthese are worthy offurther consideration, but did not wish to overly complexify their
recommendations. These comments are included here in the intent that they may provide
additional insight into the current matter and any related matters that may arise in thefuture.
Additional recommendations regarding possible revisions to the Faculty Statutes will be made to
the Faculty Assembly after the conclusion ofthe Part 13process).
During the Conunittee's reviewing offrets, hearing oftestimony, and deliberation on tiie
evidence, a number oftroubling aspects ofthe Administration's actions came to light Because
the process that was undertaken by tiie Administration contributed to Ihe situation that led to this
Committee's work,it is important that an examination of tiiat process be included. The Faculty
 Statutes state:

        Tenure is a means to a certain end. Specifically, it allows freedom in teaching,
        research, and in extramural activities, and it provides a sufficient degree of
        economic security.... Tenure protects faculty members from untoward pressures
        fix)m inside or outside the academic community         Hence,tenure is
        indispensable to the success ofthe College in frdfilling its obligation to its
        students and to society.(Part 10 3.10.1, p.40)
Thus it is necessary to recognize the essential role tenure pla}^ in the academic community. But
tenure is not a guarantee oflife-time employment,and tiiere may come the rare occasion where
proceeding to revoke tenure and dismiss a faculty is necessary. However,all principals in this
matter should also recognizes that a ^^dismissal proceeding is a symptom ofa failure; no amount
ofuse ofremoval will help strengthen education as much as will the cultivation ofconditions in
which dismissal rarely ifever occur"(AAUP,1958Statement on Procedural Standards in
Faculty Dismissal Proceeding, p. 12). Accordingly,in all such cases it is fundamental tiiat
College administrators and involved faculty do not rush tojudgement and instead assure that the
faculty member under consideration for revocation oftenure and dismissal has been provided
opportunity to correct the alleged inappropriate behavior where possible prior to such a
termination hearing, and that when such a hearing is necessary that he/she be treated fairly.

"Drs. Dingus-Eason, Schultz, and Williams do notjoin in this Appendix. First, this Appendix is
unnecessary to tiie Report Second,it does not fairly consider the role Professor Lakehal-Ayat
played, through his counsel,in the breakdown of administrative process tiiat resulted in tiie
perceived need for tiiis Hearing. For these reasons, we decline tojoin any part oftiiis Appendix.


Report ofad hoc Academic Due Process Committee                                                    21
       Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 18 of 25




without prejudice, and provided full due process. As AAUP has long insisted when such a
hearing occurs then die College must be prepared and willing to act in a manner that guarantees
that "individual human ri^ts be preserved during the process;" that''faculty must be willing to
recommend dismissal ofa colleague when necessary"; and that a college president and
governing board "be willing to give fiill weight to a facultyjudgment favorable to a colleague"
(P-12).
"The most authoritative source regarding the meaning and purpose oftenure is the American
Association ofUniversity Professors"{Barnes v. Washington State Community College Dist. 22,
529 P,2d 1102(1975)as noted in UP Policy Documents & Reports,                ed.,"Appendix IV,"
p. 307). So recognized, all involved parties in the case against Dr. Lakehal-Ayat are well-advised
to act on and rely upon AAUP principles and guidelines in addition to the Faculty Statutes which
are built upon and incorporate those same principles and guidelines. In regard to termination and
discipline AAUP is clear:
       Tenure is translatable as a statement offormal assurance diat... the individual's
       professional security and academic freedom will not be place in questions widiout
       the observance offull academic due process.(AAUP,Termination & Discipline
       2004, p.2 quoting Tenure:A Summary, Explanation, and 'Defense'AAUP
       Bulletin 57:329,1971)
Full academic due process includes both die manner and content ofadministrative actions prior
to commencing formal procedures and the formal proceedings themselves. In regard to the latter,
frill academic due process is reflected in Part 13 ofthe Faculty Statutes. Administrative actions
prior to formal procedures necessitating variations offrill due process are identifiable via Faculty
Statutes, written college policies, and "academic custom"(a.k.a."academic usage," or"academic
common law")(AAUP,Termination & Discipline,2004 p.3). Among those administrative
actions prior to formal procedures most likely to assure fairness and frill due process are the
practices of"progressive discipline"; faithful application ofstatutory provisions; and frill, fair,
and impartial investigations. In this case, however,there has been substantial foilures in
progressive discipline, violations ofstatutoiy provisions, and a flawed investigation each
contributed to greatly exacerbate a situation that could and should have been addressed at die
School or even Department level. These errors undennine and threaten the value and meaning of
tenure, not only for Dr. Lakehal-Ayat, but for all tenure-track and tenured faculty at St John
Fisher College. Furdier,these errors call into question the validity ofboth the suspension and
banishment the College imposed on Dr.Lakehal-Ayat and its pursuit ofterminating his
en^loyment with the College.
Progressive Discipline
According to the evidence/testimony presented, at no time was any outcome considered odier
than the separation ofDr. Lakehal-Ayat from the College. This represents a foilure to engage in
"progressive discipline"(e.g., remediation,conditions placed on the faculty member,etc.), which
is not only recommended by the AAUP,but also is reflective ofbest business practices. Instead,
a first meeting told Dr. Lakehal-Ayat to restrict his contact with students, and after a brief(and
flawed)investigation, a second meeting resulted in his suspension, ph3^cal banishment firom
campus,and removal of access to his St John Fisher College email. In short. Dr. Lakehal-Ayat's
suspension was effectively a termination with pay.



Report ofad hoc Academic Due Process Committee                                                   22
       Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 19 of 25




 Suspension is a "severe sanction, second only to dismissal**(AAUP,The Use and Abuse of
Faculty Suspensions,2008). The severity ofsuspension as a disciplinary action, particulariy as
the primary sanction, is hi^ighted by an acknowledgement made 52 years ago that remains
relevant today:
       The Profession*s entire case for academic freedom and its attendant standards is
       predicated upon the basic right to employ one*s profession skills in practice, a
       right, in the case ofthe teaching profession, which is exercised not in private
       practice but through institutions. To deny a faculty member diis opportunity
       without adequate cause,regardless of monetary compensation, is to deny
       him[/her] his[/her]basic professional rights. Moreover,to a good teacher, to be
       involuntarily idle is a serious harm in itself.(Academic Freedom and Tenure: St
       John University(New YoiY),AAUP Bulletin 52, Spring 1966,pp. 18-19)
AAUP directly and die Faculty Statutes indirectly through dieir reliance on and inclusion of
AAUP language and standards, articulate that suspending a friculty member,even with pay,
should be an act oflast resort and should be employed only after less serious sanctions have been
tried and have friled to correct the behavior and poTormance resulting in disciplinary action. In
lieu ofsuspensions and termination AAUP recommends that in order "to restore the faculty
member to his [/her] former competence** "^progressive discipline** be applied prior to the more
severe sanctions such as suspension and dismissal(AAUP,Termination & Discipline,2004 pp.
7,& 12-13). Specifically, AAUP recommends:
       [T]hat each institution develop and adopt an enumeration ofsanctions short of
       dismissal that be applied in cases ofdemonstrated irresponsibility or professional
       misconduct for which penalty short ofdismissal should be imposed. These
       sanctions and due-process procedures for complaint, hearing,judgement, and
       appeal should be developed initially by joint faculty-administrative action.
Among the ""minor sanctions,** AAUP encourages prior to suspension and dismissal are such
actions as oral reprimand, written reprimand,a recorded reprimand,loss ofprospective benefits
for a specified period oftime, and a reduction in salary for a stated period oftime. There is no
evidence that any ofthese were considered.
For College enqjloyees, the Enq)loyee Handbook employs a principle ofprogressive discipline,
stating:
       Disciplinary action can take one ofseveral forms,including but not limited to
       verbal warnings, written warning,or termination, depending upon the nature and
       severity ofthe employee*s conduct, the employee*s prior record, and other
       relevant facts and circumstances.(D3)

The testimony ofDr. 0*Brien documente that at no time did she either seek to propose some
form ofcorrect action i.e. progressive discipline to address Dr. Lakehal-Ayat*s alleged
inappropriate behavior or ftiat she talked to him one-on-one as his Chair to present die student
charges against him or seek his eiqilanation ofthem. To the contrary when asked ""what did you
do about die information students gave to you** she answered:
       I didn*t know what to do, what the process was.I had not had any experience. So
       first I contacted the dean to ask what I should do with diis. She immediately


Report ofad hoc Academic Due Process Committee                                                   23
       Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 20 of 25




       contacted the provost[sic], and he immediately had us go over to his office.
       (Internal Hearing Transcript, p. 452,lines 6-10)
She further notes that the &st time she met with Dr. Lakehal-Ayat was in a November 14,2017
meeting in the Provost's office with the Dean,Provost, and Vice President ofHuman Resources
also attending(Internal Hearing Transcript, p.453,lines 14-17). Further in her testimony. Dr.
O'Brien again confirms she never met one-on-one with Dr. Lakehal-Ayat(Internal Hearing
Transcript, p.457,lines 11-13). Later in her testimony. Dr. O'Brien notes that after a November
27 meeting again the Provost's Office Aat Dr. Lakehal-Ayat asks her directly why she never
spoke directly to him about the student complaints.In her testimony,she recalls telling him 'that
at this point it wasn't about me coming to him"(Internal Hearing Transcript, p.462,lines 11-15).
Even if excused as inexperience in being a department chair. Dr. O'Brien's behavior in not
speaking directly one-on-one with Dr. Lakehal-Ayat as Fisher's academic customs and practices
(siq)ported by die statutory language cited previously)prescribe chairs to do,indicates a &ilure
to execute the supervisory responsibilities inherent in her administrative position as department
chair. This feilure is further compounded by two odier acknowledgements that Dr. O'Brien
makes in her testimony. The first is that along with not speaking one-on-one with Dr.Lakehal-
Ayat, she refused to or failed to follow up on interviewing students with which he requested her
to speak regarding the charges against him(See Internal Hearing Transcript, p.479,lines 12-20).
These were students supportive ofDr. Lakehal-Ayat and his pedagogical approach to teaching
and learning. Second,Dr. O'Brien,despite never addressing the issues one-on-one with Dr,
Lakehal-Ayat, or proposing some corrective action, did acknowledge speaking one-on-one to
him about retiring:
       I personally did talk to Merouane about maybe this was a great time for
       retirement...I'm not sure ifthe school made an offer or not, but I did speak to
       him about it(Internal Hearing Transcript, p. 480,lines 11-16)
Dr. Yelkur's testimony fiirther underscores College principals' failure to apply the College's
academic customs and practices and seek progressive discipline. First, she acknowledges that she
did not meet witii Dr. Lakehal-Ayat prior to the Provost becoming involved (Internal Hearing
Transcript, p. 92, lines 20-22). Second, Dr. Yelkur further acknowledges that she took no
indq)endent corrective action once she learned ofdie student conqilaints. When asked to clarify
whether she did anything to correct or remediate Dr. Lakehal-Ayat's alleged huqiproiniate
behavior, she notes: "No,I thought it was serious enough that Provost Kevin Railey should be
informed immediately and took the matter to him"(Internal Hearing Transcript, p.98,lines 14-
16). Rather dian to recommend remediation and corrective action,she reports instead that she
agreed with die conclusion to suspend Dr. Lakehal-Ayat(Internal Hearing Transcript, p. 97,line
16). Later in her testimony. Dr. Yelkur furdier acknowledges not providing Dr. O'Brien any
guidance for her in her role as department chain "It wasjust the same day. We went to the Dr.
Railey the same day,like within hours"(Internal Hearing Transcript, p. 102-103,lines 23-25,
and 1-2).
Dr. Yelkur's testimony also reflects a rush tojudgment; both Drs. O'Brien and Yelkur accepted
without question or investigation the veracity ofthe students making the complaints and did so
by their own admission without ever speaking independendy to Dr. Lakehal-Ayat That Dr.
Yelkur chose not to provide Dr. O'Brien with any advice on how to address die matter first at the
department level, is difficult to excuse. Her administrative experience also raises the questions as


Report ofad hoc Academic Due Process Committee                                                   24
       Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 21 of 25




to why she was so quick to bring this to the Provost's attention; as an administrator she should
have exhausted department and school level administrative actions and remedies before
escalating the matter.

Failure to consider progressive discipline did not stop at the School level, however. Dr. Railey's
testimony extends the &ilure to pursue progressive discipline. His actions led to suspension and
banishment rather than corrective action to restore Dr. Lakehal-Aj^t to his "former con[q)etence."
Dr. Railey's testimony also shows that Dr. Railey substituted his own valu^ and beliefsystem
for Faculty Statutes and the College's academic customs and practices. Specifically, Dr. Railey
notes:"I felt the accusations were quite extreme and contrary to... who 1 am as a professor"
(Intemal Hearing Transcript, p.27,lines 3-7). He also testified that the in^propriate behavior
Dr. Lakehal-Ayat allegedly committed "were a direct violation ofan implicit oath that all of us
cany with us every single day"(Intemal Hearing Transcript, p. 77,lines 10-14). It may be true
that all teachers have an in^licit contract with their students, as noted above,the inq)lementation
ofthat inq)licit contract will vary greatly across campus,and so a single person's view about the
nature ofthe teacher-student relationship carmot sufbce for important matters such as die one
under consideration here. Nevertheless, Dr. Railey was unable to state a specific written College
policy that Dr. Lakehal-Ayat was alleged to have violated as it related to teaching or use of
work-study students. Further,Dr. Railey, diough he does not specifically etrqiloy the word
"retiremenf in his testimony does allude to it and also pairs it with the threat to go forward with
formal proceeding(See(Intemal Hearing Transcript, p.33 lines 6-15). Specifically, Dr.Railey
notes that he indicated that he informed Dr. Lakehal-Ayat that ifdie professor wanted to take an
"anodier option" other than formal proceeding that *Ve would be potentially open to thaf'(lines
11-12). The Provost also alluded to "retirement as an "informal route"(line 14).
Additionally, Ms. Skrainar,the Assistant Vice President ofHuman Resources, did not propose
remediation. On two occasions, Ms. Skrainar was asked ifshe offered "any steps to remediate
the situation" at hand. Both times she replied no. hi her second response, Ms Skrainar noted:
**No, it was not my role to do that. I was the investigator"(Intemal Hearing Transcript, p. 159
lines 5-6; See also p. 158,lines 7-17).
The review ofthe testimonies offered by Drs. O'Brien, Yelkur, and Railey, and Ms. Skrainar, tell
a story ofa protracted feilure at each level - Department, School,and College - to remediate or
correct alleged in^jpropriate behavior with progressive discipline. Whether the result of
inexperience, other personal or professional motivations,or the substitution ofa personal belief
system for Faculty Statutes, College policies, or customary practice, or any other reason,these
four College principals proceeded down a road ofpursuing only the suspension and banishment
ofDr. Lakeh^-Ayat as a prelude to separation.
Violatioiis ofFaculty Statutes
Two violations ofthe Faculty Statutes took place during the process ofthe matter under
consideration: suspension before the begirming ofproceedings and without"immediate harm"
(3.13.3)being in evidence, and a feilure to follow die Academic Due Process(3.13.1,2nd
paragraph).
Section 3.13.3 ofdie Faculty Statutes states:




Report ofad hoc Academic Due Process Committee                                                     25
        Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 22 of 25




        SUSPENSION OF THE FACULTY MEMBER.Suspension ofthe faculty
        member during the proceedings involving him/her isjustified only ifimmediate
        harm to himselflierselfor others is threatened by his continuance. Unless legal
        considerations forbid, any such suspension should be with pay.(emphasis added)
Dr. Lakehal-Ayat was suspended well before the proceedings began,in violation ofthis statute.
Furthermore,no evidence was presented that allowing Dr. Lakehal-Ayat to continue in his
position would have resulted in "immediate harm"to himselfor others.
The tenn immediate harm can be an elusive one, particularly when an administrator is motivated
to provide it a'Very broad interpretation"(AAUP,"The Use and Abuse ofFaculty Suspension,"
2008)to justify and odierwise unjustifiable suspension. Despite its potential illusiveness, there is
a generally agreed upon understanding ofthe term, and that is an immediate risk ofphysical
harm. As AAUP writes: "The large majority ofAAUP's published case reports seem to concur
with the point that'harm' is meant to be understood as physical"(AAUP,The Use and Abuse of
Faculty Suspension,2008). Also,ofimportance here is die understanding that the word "others"
refers to people, not things such as institutions. As AAUP observes: "[Ojthers" refer to people
and not to institutional reputation,the general good ofthe institution, or fears ofhypotiietical
development such as fear oflitigation".(AAUP,The Use and Abuse ofFaculty Suspension,
2008)

The record via his own testimony documents that Dr. Railey both misapplied the meaning of
"immediate harm" and "other" in now justifying his suspension ofDr. Lakehal-Ayat. Dr.
Railey's testimony provides no evidence diat Dr. Lakehal-Ayat pres^ted an unmediate physical
harm to himselfor anyone else. Nor is there any evidence that I>r. Lakehal-Ayat was informed
that he was being suspended because he presented and immediate harm to hnnselfor odiers. No
evidence ofany type was provided to die Committee diat Dr. Lakehal-Ayat's continued presence
in die classroom or on campus presented and immediate harm to himselfor any other person.
Instead, testimony establishes that Dr. Railey suspended Dr. Lakehal-Ayat pmnanly because of
his beliefdiat Dr.Lakehal-Ayat represented a leputational threat to die College,ajustification in
direct opposition to AAUP's recognition that"others" does not extend to die institution itself, its
reputation, or its general good(AAUP"The Use and Abuse ofFaculty Suspension,"2008). For
instance,the early in his testimony Dr. Railey begins to equate his mission in this matter as that
of being a "protector," as someone who needed to save the faculty, students, and College fiom
Dr. Lakehal-Ayat:
        And my responsibilities began to be protecting the entire faculty as well as our
        students and educational mission that we deliver, because it's very—these are
        very serious allegations.(Internal Hearing Transcript, p.32,lines 6-10)
Later in his testimony. Dr. Railey, begins to cormect his already assigned guilt to Dr. Lakehal-
Ayat with the College's reputation suggesting how it was manifesting itselfinto his principle
motivation for suspending and banishing Dr,Lakehal-Ayat:
        I mean what would it look like if word got out that professors at St. John Fisher
        College are not grading their students' exams,are not preparing their classes....
        Ifthat got out, it would be horrific.(Internal Hearing Transcript, p.35 line 25,p.
        36 lines 2-7)




R^jort ofad hoc Academic Due Process Committee                                                     26
       Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 23 of 25




Still fiirther into his testimony. Dr. Railey specifically invokes file reputation ofSt John Fisher
as an "immediate thieaf justifying his suspension ofDr. Lakehal-Ayat
       There was an immediate threat...to the reputation of St. John Fisher College...
       ifthese kinds of behaviors were talked about widely across campus".(Internal
       Hearing Transcript, p. 56,line 22-25, p.57 line 2-4)
In suspending and banishing Dr. Lakehal-Ayat the record also shows that the Provost acted
unilaterally and without prior consultation with an appropriate ^ulty committee charged
handling issues ofacademic freedom and tenure:
       [B]efore an administration suspends a faculty member,it should consult with an
       appropriate faculty committee charged with handling issues ofacademic freedom
       and tenure "as to the propriety, the length, and other conditions ofthe suspension.
       (AAUP,The Use and Abuse ofFaculty Suspensions,2008)
At the College,the relevant committee is fiie Committee on Rank and Tenure. Admittedly,the
Faculty Statutes do not specifically require this consultation. However, it is implied in that the
Statutes embrace AAUP principles and guidelines. The record does show he presented the
possibility that a case concerning academic fitness ofa faculty member may come before it, but
in this meeting the record also indicates that he did not seek consultation from the Rank and
Tenure(Internal Hearing Transcript, p.40,lines 6-16). In fact, the record shows he sought no
consultation from the Rank and Tenure prior to suspending and banishing Dr. Lakehal-Ayat Dr.
Railey's action in unilaterally suspending Dr. Lakehal-Ayat is in conflict with this recommended
AAUP administrative practice. In so being. Dr. Railey actions are reflective ofthe conclusion
AAUP has made afrer reviewing numerous faculty suspension:
       Whether a suspension is partial or total, whether or not it is accompanied by
       exclusion or banishment fix>m the can^us,in many cases administrations, often
       acting only on the advice oftheir legal counsel,do not seem or care,to grasp fiie
       severe effects fiiat suspension can have,not only on the reputation—^morale—of
       an accused friculty member,but also his or her to contest intended sanctions.
       (AAUP, The Use and Abuse ofFaculty Suspensions,2008)
The evidence makes clear that Dr. Railey explicitly violated the Faculty Statutes in suspending
Dr. Lakehal-Ayat. The record fiirther allows for the conclusion that had the Provost pursued a
course ofremediation and corrective action i.e. progressive discipline. Dr. Lakehal-Ayat could
have been retained in the classroom and on campus and would not have created an immediate
harm, particularly as the term is regularly used and applied.
The St. John Fisher College Employee Handbook mentions suspension ofan employee for issues
of woikplace safety, violation of workplace conduct(D3),or violation ofthe conflict ofinterest
policies. Ofthese issues, only the second one - workplace conduct - may have any bearing on fiie
issue under consideration. Section D3 ofthe Employee Handbook lists 17 specific offenses that
fall within workplace conduct; it is unclear that any ofthem apply to the cuirent situation.(One
ofthem,"Refusing a reasonable request from management" may be claimed to £q>ply, but the
evidence pr^ented did not show any reasonable requests that were made ofDr. Lakehal-A3rat).




Report ofad hoc Academic Due Process Committee                                                    27
       Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 24 of 25




Additionally, the AAUP notes that suspension "should not be imposed until after a hearing in
which the same procedures apply as in a dismissal case"(AAUP,Termination & Discipline,
2004,p. 13).Indeed,"suspension without a hearing... is tantamount to dismissal."
AAUP further comments on the actions that were taken beyond suspension,namely,the denial of
Dr. Lakehal-Ayat's access to his email and his office:
       When the effect ofsuspension is not only to remove the faculty member from
       teaching duties but also to deny him or her access to the material needed to prove
       the charges are groundless and wrongful,such a practice is doubly intolerable.
       (AAUP,The Use & Abuse ofFaculty Suspensions,2008)
Hence,the suspension ofDr. Lakehal-Ayat as unwarranted,and in violation ofboth Faculty
Statutes and the Employee Handbook.
The second paragraph ofsection 3.31.1 ofthe Faculty Statutes states:
       Ifa member ofthe Rank and Tenure Committee is involved as one ofthe
       principals in a case,that person shall not sit on the Committee when it
       investigates that case.
Section 3.3A.5c ofthe Faculty Statutes explicitly lists the Provost as a member ofthe Rank and
Tenure Committee. Hence,tiie attendance ofthe Dr. Railey when this case was considered by the
Rank and Tenure Committee is a violation ofthe Statutes as well.

Because ofthe unwarranted suspension ofDr. Lakehal-Ayat, and the failure of Dr. Railey to
recuse himselffrom the Rank and Tenure portion ofthe process,finding that Dr. Lakehal-Ayat
was denied due process, in violation ofthe Faculty Statutes is a reasonable conclusion based on
the record.

Investigation Shortcomings

AAUP principles and guidelines stress that suspension prior to a thorough and fair investigation
and a proper hearing is primafacie prejudicial against the suspended faculty member.It is
prejudicial because suspension is a conclusion ofguilt and wrongdoing, and one from which tiie
suspended faculty member may never fully recover:
       Suspension usually inqslies an extremely negativejudgment,for which tiie basis
       remains untested in the absence ofa hearing      [Sjuspension may create a
       prejudicial atmosphere totally out ofproportion to the alleged offense and
       undeserved in li^t ofthe professor's previous record.(AAUP,The Use & Abuse
       ofFaculty Suspensions,2008)
Hence, although it is understandable that the Administration would want to act quickly,a
thorough and fair investigation is vital. The investigation into student claims was neither
thorough nor frir.
The investigation conducted by Ms. Skrannier relied exclusively on interviews with student
accusers ofDr.Lakehal-Ayat;she did not hear from students supportive ofDr. Lakehal-Ayat
despite him providing names ofsuch students to Dr. O'Brien nor did she interview Dr.Lakehal-
AyaL As the two College principals most fruniliar with the investigation,the testimonies ofDr.
Railey and Ms Skrainar confirm this conclusion. Dr. Railey, in his testimony, acknowledges tiiat


Report ofad hoc Academic Due Process Committee                                                 28
       Case 6:18-cv-06916-CJS Document 1-1 Filed 12/17/18 Page 25 of 25




only "[s]tudents who came forward [with complaints] are students who were include in the
investigation"(Internal Hearing Transcript, p. 38,lines 22-23; see also p. 39,lines 6-11). Dr.
Railey further acknowledges that the investigation and resulting confidential report to the Rand
and Tenure were completed after November 27,2017 i.e. after Dr. Lakehal-Ayat was suspended
and banished (Intemal Hearing Transcript, p. 41,lines 18-26; see also p. 42,lines 14-20. This
admission alone siq)ports the conclusion that the investigation and resulting report and evidence
was designed to sanction the suspension; build a case for terminating Dr. Lakehal-Ayat; and
sway the Rank and Tenure Committee to the Provost's position as what die next steps should be.
Ms Skrainar, through her testimony also documents that by "investigate" or "investigation" the
College means to speak only to "the students who had come forward with the most serious
complaints, the students who had been direcdy involved in activities that were ofconcem to
them"(Intemal Hearing Transcript, p. 128, lines 2-5). Ms Skrainar additionally notes that the
only students she interviewed were the not only ones who came forward,but ones referred or
sent to her by Dr. Yelkur and Dr. O'Brien(Intemal Hearing Transcript, p. 146,lines 22-25; p.
147,lines 1-20). Further, she notes that investigation was not guided by any specific written
policy Dr. Lakehal-Ayat was alleged to have violated but was guided instead only by the
directive she initially was given to interview the complaining students(Intemal Hearing
Transcript, p. 155, lines 22-25; p. 156,lines 10-22).
Ms Skrainar further acknowledges that she did not speak to oth^ students in Dr. Lakehal-Ayat's
classes who were not complaining or who might be supportive ofhim,claiming confidentiality
as the reason(Intemal Hearing Transcript, p. 217,lines 21-25; p. 218,lines 2-7). Ms Skrainer
also admits that she did not speak/with or interview Dr. Lakehal-Ayat(Intemal Hearing
Transcript, p. 153,lines 2-3; see also p. 244,lines 5-10). However, she did interview other
members ofFinance and Accounting Department to ascertain how they used woric-study students
(Intemal Hearing Transcript, p. 172, lines 4-10).
All student positions funded by work-study funds require ajob description. During the course of
its work,the Committee asked to see the job descriptions for the School ofBusiness for the 2017
calendar year(the year in which the alleged events ofthe charges took place). These descriptions
were provided by Ms. Skrainer with very little delay. The fact that Human Resources had in its
possession these documents, but feiled to use them in the original investigation,further shows
how insufficient that investigation was,especially given the seriousness oftiie charges and the
suspension for which the investigation was used: The investigation appears to have looked only
at one side ofthe chaises, and appears to have been biased against Dr. Lakehal-Ayat.
Conclusions Regarding Process
Based upon the evidence and record cited above, a fiiir and reasonable conclusion is tiiat the
College principals in the matter conceming Dr. Lakehal-Ayat failed to provide him with the due
process to which he was and is entitled. Regardless ofthe basis for it, e.g.,inexperience,failure to
follow appropriate administrative practices and customs,statutory violations,reliance on personal
views and opinions, a rush to judgment, or any other reason, this denial is inexcusable and
fundamentally undermines tenure at the College. The denial of due process is sufficient to
recommend that appropriate corrective and progressive disciplinary action be taken towards tiie
College principals involved in this matter.




Report ofad hoc Academic Due Process Committee                                                   29
